Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12-18, 20, 21, 23-26 are in the application. 

Priority
Applicants priority document does not have support for compounds wherein R1 and R2 are other than a H. So the priority date given to the claims is 12/10/2018.

Response to the arguments:-
The claims have a proviso that R1 and R2 are not both a H. 
Claim Rejections - 35 USC § 103
The claims 12-18,20-26 were rejected over WO 2008005457 to Lind Kenneth and Simone Sestito et al (2015 and 2016). The rejection has been withdrawn over claims 22 as the claim is canceled, however maintained over claims 12-18, 20, 21, 23-26.
 Sestito et al 2016 discloses compounds 8 and 12, which read on applicants compounds, except that atleast one of the R1 and R2 are not both H.
Sestito et al 2015 does teach that at R1 and R2 are other in H, or they combine to form a ring together. See e.g. 13.
Sestito et al 2016 also discloses several compounds with a dual activity, see 8, 12, 15, 16.
The compounds have the same structure except that R1 and R2 are both H. an alkyl v H is an obvious variant as it just makes a minute difference in the structure as compared to the whole. 
WO 2008005457 ( US 8,778,977 B2), discloses compounds which are PDK1 inhibitors of the formula 
    PNG
    media_image1.png
    129
    292
    media_image1.png
    Greyscale
 and also 
    PNG
    media_image2.png
    97
    225
    media_image2.png
    Greyscale
, see column 20  of the US ‘977 patent. In column 16, the the substituents are alkyl or Cl, or similar group.

    PNG
    media_image3.png
    280
    286
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    120
    320
    media_image4.png
    Greyscale
see 181, column 304.

Applicant s arguments with reference to the activity is not convincing. The result  given in the arguments that applicants compound V18, was active at 10 micromolar, a reaction at which SA-16 showed to be inactive. This is not convincing as there is an expectation that the results vary. Even in applicants compounds wherein R1 and R2  or both are substituent, the results vary.
The examiner could not find a second affidavit. The arguments do not replace an affidavit. 
The rejection has been maintained.  The data given on page 41 and 42 shows that it varies. 
Therefore the rejection is not convincing. 
The rejection is maintained. 
Double Patenting
The rejection over claims 1-21 has been maintained as the reasons are the same as above 103 rejection and applicants have not filed a TD over it. 
Conclusion
Claims 12-18, 20,21, 23-26 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



April 15, 2021.